Citation Nr: 0907872	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating in excess of 40 percent from 
August 3, 2004, and 80 percent from April 7, 2006, for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1942 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal for an increased initial rating 
for bilateral hearing loss, in a written statement received 
by the Board in February 2009.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of an increased initial rating for bilateral hearing 
loss, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a May 2005 rating decision, the RO granted the Veteran's 
claim for service connection for bilateral hearing loss, with 
a 40 percent disability evaluation.  The Veteran filed a 
notice of disagreement as to that determination, a statement 
of the case was issued in June 2006, and he perfected his 
appeal by filing a VA Form 9 in June 2006.  The RO issued a 
supplemental statement of the case in October 2007 in which 
it increased the Veteran's evaluation for bilateral hearing 
loss to 80 percent, effective April 7, 2006.

In written statements received by the Board in February 2009, 
the Veteran and his representative indicated that they wish 
to withdraw his appeal.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for an increased initial evaluation for bilateral 
hearing loss is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


